ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C Income Securities Trust The Fund held its Annual Meeting of Shareholders on January 20, 2012. The following action was taken by the shareholders: Proposal : Election of ten (10) Trustees to serve until their respective successors have been duly elected and qualified or such earlier date as required by the By-laws of the Fund. Each nominee was reelected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. TOTAL VOTES TOTAL VOTES FOR THE WITHHELD FROM NOMINEE THE NOMINEE James F. Carlin 8,992,243 226,058 William H. Cunningham 9,005,105 213,196 Deborah C. Jackson 8,977,909 240,392 Stanley Martin 8,991,221 227,080 Patti McGill Peterson 8,993,893 224,408 Hugh McHaffie 8,993,635 224,666 John A. Moore 8,988,697 229,604 Steven R. Pruchansky 8,980,442 237,859 Gregory A. Russo 9,003,198 215,103 John G. Vrysen 8,989,556 228,745 Subsequent to the Annual Meeting date, Mr. Carlin resigned from the Board.
